DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 1-13) in the reply filed on 3-9-2022 is acknowledged.  Applicant does indicate traversal of the Species restriction because the mutually exclusive features are not the shape of the base plate/heat sink but rather the indentation configurations while electing the configuration of fig. 5 (claims 1-13).  Since applicant elects fig. 5 while agreeing to the mutually exclusive nature of the of the embodiments, it will be treated as being elected without traversal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naba (US 6,426,154) in view of Hierstetter (DE 102013104739, translation attached).
[claim 1]  Naba discloses a semiconductor arrangement (fig. 8-13), comprising: a semiconductor substrate comprising a dielectric insulation layer (2, fig. 8-13, lines 26-30, col. 8) and a first metallization layer (3, fig. 8-13, lines 26-30, col. 8) arranged on a first side of the dielectric insulation layer, the first metallization layer comprising at least two sections (see fig. 8), each section being separated from a neighboring section by a recess (separation between islands of metallization 3 shown in fig. 8); a semiconductor body arranged on one of the sections of the first metallization layer (e.g. a semiconductor chip may be mounted on the metallization, see for example lines 15-33, col. 1 and lines 11-19, col. 8); and at least one indentation (6, fig. 8-13, lines 24-30, col. 8) arranged between a first side of the semiconductor body and a closest edge of the respective section of the first metallization layer.  Naba, however, does not expressly disclose that the semiconductor chip is placed in the center of the metallization islands wherein a distance between the first side and the closest edge of the section of the first metallization layer is between 0.5mm and 5mm.
Hierstetter discloses a semiconductor device wherein the semiconductor chip (7, fig. 2, 5, [0041]) is placed in the center of the metallization islands (3, fig. 2, 5, [0041]) wherein a distance between the first side and the closest edge of the section of the first metallization layer is between 0.5mm and 5mm (see e.g. fig. 2 which shows 3b, the portion of 3 under 6 is 0.3mm, [0050] of the translation, while the remaining distance between the side edge of the chip 7 and metallization being 0.3mm based on the comparative width of the remaining portions with the width of portion B’ yielding a total width of 0.6mm).
It would have been obvious to one ordinary skill in the art before the time of filing to have placed Naba’s semiconductor chip in the center of the metallization island wherein a distance between the first side and the closest edge of the section of the first metallization layer is 0.6mm in order to ensure sufficient metallization space on all sides of the chip to prevent any issues that may arise from misalignment of the semiconductor chip and reduce mechanical stress ([0045] of Hierstetter).  Separately since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges (e.g. the metallization space around the chip is optimizable to 0.6mm around all sides of the chip) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the metallization spacer affects the amount of space affects the amount of space the device takes upon the circuit board.

With this modification, Naba discloses:
[claim 2] The semiconductor arrangement of claim 1, further comprising: at least one indentation arranged between a second side of the semiconductor body and a closest edge of the respective section of the first metallization layer, wherein a distance between the second side and the closest edge of the section of the first metallization layer is between 0.5mm and 5mm (upon modification all sides of the chip would have a metallization space of 0.6mm).
[claim 3] The semiconductor arrangement of claim 2, further comprising: at least one indentation arranged between a third side of the semiconductor body and a closest edge of the respective section of the first metallization layer, wherein a distance between the third side and the closest edge of the section of the first metallization layer is between 0.5mm and 5mm (upon modification all sides of the chip would have a metallization space of 0.6mm).
[claim 4] The semiconductor arrangement of claim 1, wherein a cross-section of each of the at least one indentation has a round shape (fig. 8), an oval shape, a rectangular shape, a square shape, a diamond shape, or a rhombic shape.
[claim 5] The semiconductor arrangement of claim 1, wherein a largest extension of each of the at least one indentation in a first direction is between 300um and 1000um (lines 43-51, col. 8), and wherein the first direction is perpendicular to the respective side of the semiconductor body and the closest edge of the respective section of the first metallization layer.
[claim 6]  The semiconductor arrangement of claim 1, wherein a depth of each of the at least one indentation is between 60% and 100% of a thickness of the first metallization layer (see fig. 13).
[claim 7] The semiconductor arrangement of claim 1, wherein a distance between each of the at least one indentation and the respective edge of the section of the first metallization layer is between 0 and 3mm (the peripheral metallization beyond the indention identified as Z is 0.3mm, see lines 43-51, col. 8, fig. 9).
[claim 9] The semiconductor arrangement of claim 1, wherein the semiconductor arrangement comprises a plurality of indentations between the first side of the semiconductor body and the closest edge of the respective section of the first metallization layer, and wherein the plurality of indentations is arranged in one row between the first side of the semiconductor body and the closest edge of the respective section of the first metallization layer (see fig. 8 and fig. 9).
[claim 10] The semiconductor arrangement of claim 9, wherein the row of indentations extends in parallel to the respective side of the semiconductor body (see fig. 8 and 9, the semiconductor chip would be in the center of the metallization islands 3 shown in fig. 8).
[claim 11] The semiconductor arrangement of claim 9, wherein a distance between two neighboring indentations in the row of indentations is at least 50um (lines 43-51, col. 8, note that L is separation between indentations).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naba (US 6,426,154) in view of Hierstetter (DE 102013104739, translation attached) and further in view of Stolze (US 2013/0084679).
Naba discloses the device of claim 1 but does not expressly disclose that the semiconductor chip is a MOSFET.
Stolze discloses a semiconductor arrangement wherein the semiconductor chip is a MOSFET [0043].
It would have been obvious to one of ordinary skill in the art before the time of filing to made the semiconductor chip to comprise a MOSFET in order to allow the application of Naba’s invention to a wider set of applications such as MOSFETs.

Claim 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naba (US 6,426,154) in view of Hierstetter (DE 102013104739, translation attached).
Naba discloses the device of claims 1 an 9 above but does not expressly disclose that the row of indentations is indented with respect to a furthest edge of the semiconductor body in a second direction such that a distance between the row of indentations and the furthest edge of the semiconductor body in the second direction is between 10% and 30% of a maximum length of the semiconductor body in the second direction.
Nevertheless it would have been obvious to one of ordinary skill before the time of filing to have made the row of indentations indented with respect to a furthest edge of the semiconductor body in a second direction such that a distance between the row of indentations and the furthest edge of the semiconductor body in the second direction is between 10% and 30% of a maximum length of the semiconductor body in the second direction , since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the claimed percentage would affected the amount of space for the chip upon the metallization.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898